Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 04/20/2021 is acknowledged.
The rejection of claim 15 under 35 U.S.C. 102(b) is withdrawn per claim cancellation. 
New claims 16-35 have been added.
Claims 1-15 are cancelled.
Claims 16-35 are being considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 16-35  are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 16-35  are broadly drawn to a method for preparing a dough or a baked product thereof using a lipolytic enzyme having at least 80% sequence identity to amino acids 20-254 of SEQ ID NO: 1
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials". As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the 
The specification, however, only provides description of a single species of the enzyme of SEQ ID NO: 1 from Aspergillus oryzae . The specification does not contain any disclosure or description of the structure and function of all amino acid sequences derived from any source being 80% identical to amino acids 20-254 of SEQ ID NO: 1; that may be employed in the method of Claim 1 or a derivative derived from such sequences obtained by insertion, deletion or substitution, and encoding a protein which has the biological activity of a lipolytic enzyme. The single species disclosed from Aspergillus oryzae, is not representative of the genus claimed. 
According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v.Diamond Automation, Inc., 325 F.3d 13o6, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Catb, Inc. v. A4ahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of a lipolytic enzyme with widely differing structural, chemical, and physical characteristics. Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus. There is no art-recognized correlation between any structure of a lipolytic enzyme and sequences having varying sequence homology, i.e., 80% of amino acids 20-254 of SEQ ID NO: 1. 
The genus of polypeptides (at least 80% identical to amino acids 20-254 of SEQ ID NO: 1) and that comprise these different proteins may be obtained with the aid of a computer or isolated from defined sources by a skilled artisan. However, there is no teaching regarding which 80% of the sequence that can be varied and still result in a protein having lipolytic activity as claimed. An important consideration is that structure is not necessarily a reliable indicator of function. Further, the lipolytic enzyme without a defined structure or those that may be obtained from undefined sources remains undescribed. The instant specification provides no disclosure relating similarity or identity of structure to conservation of function. General knowledge in the art provides guidance to modification of some amino acids that are tolerated without losing a protein's tertiary structure. Further, there is no disclosed or art-recognized correlation between any structure other than SEQ ID NO: 1 and lipolytic activity which are known lipolytic enzymes of Aspergillus oryzae. An important consideration is that structure is not necessarily a reliable indicator of function. In this example, there is no disclosure relating similarity of structure to conservation of function. General knowledge in the art includes the knowledge that some amino acid variations are tolerated without losing a protein's tertiary structure. The results of amino acid substitutions have been studied so extensively that amino acids are grouped in so-called "exchange groups" of similar properties because substituting within the exchange group is expected to conserve the overall structure. For example, the expectation from replacing leucine with isoleucine would be that the protein would likely retain its tertiary structure. On the other hand, .
Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polypeptide of SEQ ID NO. 1, does not reasonably provide enablement for other lipolytic enzymes having at least 80% sequence identity to SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 16-35 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the use of the lipolytic enzyme represented by SEQ ID NO: 1, does not reasonably provide enablement for any protein having at least 80% identity to amino acids 20-254 of SEQ ID NO: 1, which encodes a protein having the lipolytic activity; which amounts to a sequence by insertion, deletion or substitution, encoding a protein which has the lipolytic activity as claimed; or the many members of lipolytic enzymes with widely differing structural, chemical, and physical characteristics. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
According to MPEP 2164.o1(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written 
The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of lipolytic enzymes broadly encompassed by the claims. Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. However, in this case the disclosure is limited to a protein represented by amino acids 20-254 of SEQ ID NO. 1 having lipolytic activity.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, because the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to 
The specification does not support the broad scope of the claims which encompass all modifications of any lipolytic enzyme to have an identity of at least 80% to amino acids 20-254 of SEQ ID NO: 1; or a derivative derived from such a sequence by insertion, deletion or substitution, and encoding a protein which has the activity of a lipolytic enzyme as claimed; or by isolation of the protein based upon the physico-chemical properties, because the specification does not establish: (A) regions of the protein structure which may be modified without affecting lipolytic activity; (B) the general tolerance of lipolytic enzymes to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any lipolytic enzyme residues with an expectation of obtaining the desired biological function or developing methods for isolating the enzyme from any source; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including lipolytic enzymes with an enormous number of amino acid modifications of the of SEQ ID NO: 1 (about 47 amino acids). The scope of the claims must bear a reasonable correlation with the scope of enablement In re Wands 858 F.2d 731, 8 USPQ2nd 14oo (Fed. Cir, 1988) .
Claims 16-35  are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the phrase “the lipolytic enzyme has an amino acid sequence which has at least 80% sequence identity to amino acids 20-254 of SEQ ID NO: 1 ”. This phrase implies variants of SEQ ID NO: 1, but no “variants” or “derivatives” are defined or disclosed in the specification. It is not clear what these variants/derivatives may be. 
Claim 25 recites “the dough comprises whole wheat”. It is not clear whether whole wheat (intact grain) is included in the dough or a whole wheat flour is used in the dough. 
Examiner’s Note
Claims 16-35 will be considered if the identity of the lipolytic enzyme in claim 16 is amended to at least 95% sequence identity to amino acids 20-254 of SEQ ID NO: 1.
Response to Arguments
In light of the new grounds of rejection necessitated by amendments, Applicant’s arguments are moot. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HAMID R BADR/Primary Examiner, Art Unit 1791